DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-21 are allowed over the prior art.
The following is an examiner’s statement of reasons for allowance: regarding claim 1, the primary reason for the allowance of the claim is due to a photovoltaic (“PV”) sensor for the early detection of potential induced degradation (“PID”) comprising, in combination with other limitations, an isolation device configured to electrically isolate the PV module from the remainder of a PV string when the current is supplied by the power source to the PV module, wherein the isolation device includes a switch or a metal-oxide-semiconductor field-effect transistor (“MOSFET’”). Since claims 2-9 depend from claim 1, they also have allowable subject matter.
Regarding claim 10, the primary reason for the allowance of the claim is due to a photovoltaic (“PV”) sensor for the early detection of potential induced degradation (“PID”) comprising, in combination with other limitations, a switch or a metal-oxide-semiconductor field-effect transistor (“MOSFET”) configured to electrically isolate the PV module from the remainder of a PV string: and a central processing unit (“CPU”) configured to (i) cause the switch or MOSFET to electrically isolate the PV module from the remainder of a PV string and (11) analyze an output from the electrical detector and determine, based on the output, a power loss of the PV module relative to a threshold power loss. Since claim 11 depends from claim 10, it also has allowable subject matter.
Regarding claims 12 and 17, the primary reason for the allowance of the claim is due to a photovoltaic (“PV”) sensor for the early detection of potential induced degradation (“PID”) comprising, in combination with other limitations, a switch or a metal-oxide-semiconductor field-effect transistor (“MOSFET”) configured to electrically isolate the PV module from the remainder of the PV string. Since claims 13-16 depend from claim 12 and claims 18-21 depend from claim 17, they also have allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMELE M HOLLINGTON whose telephone number is (571)272-1960. The examiner can normally be reached Mon-Fri 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858